Citation Nr: 1228061	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served in the National Guard from May 1989 to May 1994, including a period of active duty from May to September 1989.  She subsequently had active service from May 2000 to June 2005.  Although her DD Form 214 does not show service in Southwest Asia, service treatment records show the Veteran spent at least some time in Iraq during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied, in pertinent part, the Veteran's claim of service connection for a respiratory disorder (which was characterized as chronic obstructive pulmonary disease (COPD) with chronic respiratory problems).

In January 2010 and in September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The evidence does not show the Veteran has an unidentified illness or medically unexplained multisymptom illness resulting from her service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran was treated in service for an acute episode of respiratory symptoms variously diagnosed as bilateral pneumonia, bronchiectasis, bronchitis, COPD, viral upper respiratory infection, and/or rule out genetic pulmonary disorder.  

4.  Since her discharge from active service, the Veteran has not had a diagnosed chronic or recurring respiratory disorder, including active bronchiectasis.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service, to include as due to an undiagnosed illness, nor may service connection for chronic bronchiectasis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Full VCAA notice, including the disability-rating and effective-date elements of a service connection claim, was provided to the Veteran by a letter dated in March 2006.  She also had ample opportunity to respond prior to the issuance of the May 2006 rating decision currently on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) were obtained as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran was advised of her entitlement to a hearing before the RO or the Board but she did not request a hearing.  

The Veteran has had several VA respiratory disease examinations during the course of the appeal.  She was scheduled for another VA respiratory disease examination in January 2012, but she failed to report for this examination without good cause.  Neither the Veteran nor her service representative have explained why she failed to report for VA examination.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) (2011).

Therefore, the Board finds that duties to notify and to assist the Veteran have been satisfied and will proceed to the merits of the appeal.

Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a presumptive basis for bronchiectasis that becomes manifest to a compensable degree within the first year after discharge from service, even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a).  Generally, in order to prevail on the issue of service connection there must be medical evidence of a current disability, medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury, and medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Because the Veteran served in the Southwest Asia theater of operations since August 2, 1990, service connection also may be established under 38 C.F.R. § 3.317.  38 C.F.R. § 3.17.  Under § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Id.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Factual Background

Service treatment records (STRs) include a pre-enlistment Report of Medical History dated in January 2000 in which the Veteran denied any history of shortness of breath or other respiratory problems; however, the contemporaneous Report of  Medical History noted the lungs as "abnormal" due to wheezes and rales in the lung fields.  (The Board notes parenthetically that, on the reverse of this original document, the notation of "abnormal" lungs is lined out in ink and initialed by the examiner as is a notation that the chest should be reexamined ).  

Later in January 2000, she was treated for cough with feeling of tightness in the chest, clinically attributed to bronchitis.  

During service, the Veteran expressed interest in smoking cessation treatment in October 2000 and reported a history of one pack per day for the past 10 years.  She was treated in December 2000 for nasal congestion with respiratory symptoms; the clinical impression was bronchitis versus atypical pneumonia.  In August 2002 she was treated for pulmonary and sinus symptoms, with clinical impression of sinusitis.  An undated treatment note refers to upper respiratory infection (URI).  

STRs show the Veteran was evacuated medically from Baghdad back to the Continental United States (CONUS) in December 2004 due to acute respiratory illness with acute onset of fever, chills, cough and shortness of breath.  During this episode, numerous impressions/diagnoses were entered into the record including bilateral pneumonia, bronchiectasis, bronchitis and/or COPD.  The discharge diagnosis at the time of her evacuation to CONUS was viral URI with COPD exacerbation, tobacco abuse, and rule out antitrypsin deficiency or other genetic pulmonary disorder.  

During treatment in CONUS following her evacuation from Iraq, the Veteran endorsed a 20-year history of smoking, a family history of COPD, and having been diagnosed with pneumonia 7-8 years previously.   Chest X-rays in December 2004 and January 2005, computed tomography (CT) scan of the chest in January 2005 and pulmonary function test (PFT) in January 2005 were all normal.  The Veteran's separation physical examination in April 2005 showed clinical examination of the lung and chest as clinically "normal."

The Veteran presented to the VA primary care clinic (PCC) as a new patient in August 2005.  She reported a medical history of pneumonia in December 2004 and endorsed current shortness of breath, dizziness and chest pains as associated with panic attacks.  She also reported having been told she had COPD exacerbation.  Clinical examination showed no cough, dyspnea, hoarseness, wheezing, voice change or chest pain.  The chest was clear to auscultation and without rales, rhonchi or wheezing, and without use of accessory muscles for respiration.  The impression was questionable COPD per patient history.
    
The Veteran was scheduled for VA examinations in November 2005 and December 2005 but she failed to report for examination on both occasions.

A VA chest X-ray in August 2006 was normal.

In a VA mental health clinic (MHC) triage note dated in October 2006, the Veteran endorsed shortness of breath, dizziness and heart flutter associated with her panic attacks.  She stated that, during such attacks, she felt as though she was holding her breath.  Similarly, in a VA psychology assessment performed later in October 2006, the Veteran stated that, during anxiety attacks, she sometimes felt as though she was having a heart attack and often felt short of breath.

The Veteran had a VA Operation Iraqi Freedom (OIF)/Operation Enduring Freedom (OEF) examination in November 2006 in which she reported having departed Iraq two months early due to respiratory symptoms (pneumonia versus COPD), and being treated with antibiotics in Iraq, Germany, and CONUS.  She had no current respiratory complaints.  The Veteran endorsed an 18-pack-year history of smoking but reported that she quit smoking in August 2006.  Examination showed the lungs to be clear to auscultation bilaterally.  The examiner noted no clinical impression of any current respiratory disorder. 

The Veteran had a VA respiratory diseases examination in December 2006.  The examiner noted the claims file showed COPD but noted that this diagnosis was not substantiated by the record.  The Veteran endorsed a 20-year history of smoking and stated that while in Iraq she developed shortness of breath.  She admitted no frank pneumonia or lung conditions while in Iraq but just trouble breathing.  The Veteran endorsed a history of dyspnea on exertion since service.  Physical examination showed the lungs to be clear.  The examiner ordered a PFT to determine a current diagnosis but stated it was highly unlikely that the Veteran had any significant lung disease.  In regard to the history of dyspnea, the examiner noted that the Veteran had been able to complete her physical training and other tasks, suggesting there was more of a supratentorial or psychological social component to her breathing difficulty which seemed to have improved significantly since her return from Iraq.  Further, the Veteran was not on any respiratory medication.  It was therefore clearly likely that the COPD label was incorrect and an addendum could be made when the PFT was completed.  The Veteran's only current complaint was a periodic feeling of her chest being squeezed which was consistent with anxiety.

The Veteran subsequently had a VA PFT in January 2007 that was normal.  The VA respiratory examiner issued an addendum following the PFT that listed no current respiratory diagnosis.

The Veteran had another VA respiratory diseases examination in January 2007, again by an examiner who reviewed the claims file.  The Veteran complained of residual dyspnea on exertion and of "cramping" of the lungs.  Clinical examination of the lungs and chest was grossly normal.  The examiner's diagnosis was bronchiectasis with reactive airway disease in remission.

 A VA physician's SOAP (subjective, objective, assessment and plan) note in May 2008 records the Veteran continued to have subjective chest pains whenever she had panic attacks; however, she denied current chest pains or shortness of breath.  Objective examination showed the chest to be clear to auscultation and without rhonchi or rales.  The assessment was questionable COPD per patient and normal chest X-ray and PFT in December 2006 with no symptoms.  The treatment plan was silent in regard to respiratory treatment.

The Veteran had another VA respiratory diseases examination in August 2010 in which she denied current lung symptoms or treatment.  The Veteran reported having quit smoking in 2006 after a 20 year history of smoking a pack per day. Pulmonary examination showed no abnormal breath sounds.  Previous chest X-rays were noted as having been normal.  The examiner ordered new PFT and chest X-ray and stated an addendum would be rendered when results were reported.  The interim diagnosis was no lung condition found, pending results of chest X-ray and PFT.

Thereafter, the August 2010 VA examiner issued an addendum stating current chest X-ray was normal and the Veteran failed to report for scheduled PFT.  Since no current pulmonary condition was identified, the August 2010 VA examiner was unable to provide an opinion regarding nexus to service.

The Veteran's VA outpatient treatment records show several clinic visits for a variety of complaints, none of them respiratory.  On each of those occasions, clinical examination showed lungs clear to auscultation and percussion with no indication of current respiratory disorder.  See VA outpatient treatment records dated in May 2008, November 2008 and May 2010.

The Veteran was scheduled for another VA respiratory diseases examination in January 2012 but she failed to report for this examination.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, to include as due to an undiagnosed illness.  The Board notes initially that the Veteran was treated for respiratory symptoms during active service.  The Board observes in this regard that the fact that a condition or injury occurred in service alone is not enough to support granting service connection.  There must be a current disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Id.  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case there is no evidence of any respiratory disorder, chronic or acute, after the Veteran's discharge from service.  Repeated medical examination has not detected any current respiratory disorder.  Indeed, the Veteran has denied repeatedly that she experienced any respiratory symptoms during multiple VA clinic visits since her service separation.  The Board concludes the Veteran has not shown a disorder on which a claim for which service connection can be considered.  As noted above, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current respiratory disability which could be attributed to active service, the Board finds that service connection for a respiratory disability is not warranted.

The Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence discussed above, the Board has considered carefully the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to report her respiratory symptoms before and after service.  Given that the Veteran herself consistently has denied experiencing respiratory problems after discharge from service, the lay evidence does not show continuity of symptoms supporting a grant of service connection under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.303(b) (2011).

The Board notes that bronchiectasis is a disorder for which service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.309(a) (2011).  The Veteran was diagnosed as having bronchiectasis during service.  The January 2007 VA examiner also diagnosed the Veteran as having bronchiectasis with reactive airway disease in remission (emphasis added).  There is no indication in the competent evidence of record of active bronchiectasis at any point during the course of the appeal.  Thus, the Board finds that entitlement to service connection for bronchiectasis on a presumptive service connection basis under the provisions of 38 C.F.R. § 3.309 is not warranted.  Id.

Finally, although the Veteran is shown to have served in the Southwest Asia theater of operations (Iraq) during the Persian Gulf War, the Board finds that, in the absence of any current respiratory symptoms, the Veteran does not have a respiratory disorder which could be attributable to an undiagnosed illness or chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  Thus, consideration of entitlement to service connection for a respiratory disorder as due to an undiagnosed illness also is not warranted.  Id.

In summary, the Board has found the Veteran does not have a current respiratory disorder that is related etiologically to service, to include as due to an undiagnosed illness.  Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

    
ORDER

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


